Citation Nr: 1439405	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-29 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include major depression and schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active military duty from June 26, 1979 to October 24, 1979.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico, which declined to reopen a previously denied claim of service connection for a psychiatric disorder. 

In a June 2012 decision the Board reopened and remanded the claim for further development.  The Board is also noted to have classified the claim to broadly encompass the diagnoses of psychiatric disorders to include major depression and schizophrenia pursuant to a decision by the U.S. Court of Appeals for Veterans Claims (Court) which held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that this matter was previously remanded in part to obtain an examination to ascertain the nature and etiology of the Veteran's claimed psychiatric disorder.  Unfortunately the examinations conducted pursuant to this remand are inadequate.  Of note the November 2012 VA examination was incomplete in that the examiner was unable to interview the Veteran, so no opinion or diagnosis was made.  It was recommended another examination be done during a time when the Veteran was less tired.  Subsequently a VA field examination was conducted by a VA social worker in January 2013, which addressed the current symptoms but contained no etiology opinion.  While the Veteran was again noted to provide little information, his common law wife did provide some information as to his symptoms.  

Further it is not apparent as to whether this second examination included review of the claims folder, which significantly now includes service personnel records obtained in August 2012, showing that the Veteran was discharged from basic training after displaying a lack of aptitude and negative aptitude and was shown to be unable to improve after multiple instances of counseling by his commanding officers between August 1979 and September 1979.  Also it is noted that the Board's remand specifically ordered the examination be conducted by a psychiatrist or psychologist, and the individual who conducted the January 2013 examination was a Social Worker.  Thus remand is necessary to ensure that a more complete examination is obtained that fully considers the pertinent evidence in the claims file, regardless of whether the Veteran is able to communicate properly with the examiner.  

Additionally the Board note that there remains some medical evidence in the VA records that are in Spanish and require translation.  As the case is being remanded for a new VA examination and opinion, translation of documents in the claims file should also be completed.  The Board requires that all documents in the claims file not written in English be translated at the RO prior to adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Documents contained in the paper claims file have been marked with purple post-it notes to indicate they must be translated from Spanish.  These include a November 18, 2008 note written by Jose Torres-Miranda, psychologist and a December 22, 2008 discharge patient instructions.  Additionally multiple documents in a 334 page CAPRI document (marked 36999468310 in Virtual VA) contain some words in Spanish.  These include pages 21, 28, 93, 120, 130, 167, 195, 202, 205, 222, 251, 294, and 323.

These documents are primarily written in English but contain quotations in Spanish.  These cited documents, as well as any others that require translation, must be translated so that any Spanish is presented in English. 

2.  Thereafter, ensure that the Veteran has been provided with as complete as possible VA examination by a qualified psychiatrist or psychologist, to address the Veteran's claimed psychiatric disorder to include major depression and schizophrenia, and questions of the presence of psychiatric disability in service or within the first post-service year.  The claims file must be available to any examiner for review in conjunction with the examination.  Any indicated non-invasive tests should be conducted.  The examiner should do the following: 

a.  Review the claims file, including a copy of this Remand.  Note service medical and personnel records for his brief service period from June 26, 1979, to October 24, 1979.  Particular attention should be paid to the service personnel records indicating the nature or circumstances of the Veteran's service separation following multiple attempts by his commanding officers to counsel him regarding his lack of aptitude and negative attitude, which ultimately resulted in his discharge for unsuitability.  Also note the Veteran's history of submitted claims for a psychiatric condition, including a claim for a nervous condition in July 1981.  Review treatment records documenting psychiatric treatment variously from 1989 up to the present, with recent diagnoses including major depression and schizophrenia, undifferentiated type.  Also note the Veteran's assertions including as supportive of the present claim, of psychiatric treatment within nine months of service separation. 

b.  The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of etiology as related to service.  A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed a psychiatric disorder to include major depression and schizophrenia. 

c.  Conduct an examination of the Veteran, and based on that examination and review of the record identify all current psychiatric disorders.  The Board further advises that if the Veteran continues to be unable to provide pertinent information via interview, that the examiner should to the extent possible provide the requested opinions as to the nature and etiology of his claimed psychiatric disorder based on review of the evidence currently available in the claims folder and electronic record.  
 
d.  For each psychiatric disorder identified, provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability). 

e.  Additionally for each psychosis identified (to include previously diagnosed schizophrenia, if present), provide an opinion whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the psychosis was present to a disabling degree within the first year following the Veteran's separation from service on October 24, 1979. 

f.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.  

3.  Thereafter, readjudicate the remanded claim de novo. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



